Citation Nr: 1002783	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.

In April 2004, the Veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.

In a November 2006 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, VA and the 
Veteran filed a Joint Motion for Remand (Joint Motion) 
agreeing that the Court should vacate and remand the Board's 
November 2006 decision.  In an Order dated in November 2007, 
the Court granted this motion, vacating the November 2006 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.  

In compliance with the Joint Motion, the Board remanded the 
matter for additional evidentiary and procedural development 
in May 2008.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during his active military service, and his claimed in-
service stressors have not been corroborated.

2.  PTSD was not incurred in or aggravated by any incident of 
active military service.   



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
July 2000, the Veteran was requested by letter to advise the 
RO of nine specific factors necessary to adjudicate his 
claim, specifically towards identification and substantiation 
of his claimed stressors.  The Veteran responded in a 
Statement in Support of Claim, received by the RO in 
September 2000.  

By letter dated in March 2001, the Veteran was advised by 
letter from the RO 
that VA would attempt to retrieve his records from federal 
agencies, as well as provide him a medical examination if it 
was necessary to decide his claim.  Importantly, the March 
2001 letter advised the Veteran that the information he had 
provided in September 2000 was not sufficient to establish a 
verifiable stressor.  The letter advised the Veteran that it 
was "imperative" that he provide "very specific 
information" concerning his claimed stressors, including the 
specific dates of the events in question, the unit he was 
assigned to, the specific place where the events occurred and 
the name of any casualty involved.  He was advised to provide 
this information within 60 days.  

By letter received in April 2001, the Veteran responded that 
he had furnished all of the information in support of his 
claim.  

Although its legal efficacy as a final decision was abated by 
subsequent proceedings, the RO's July 2001 rating decision 
denying service connection for PTSD remains of record.  In 
that rating decision, the RO noted that the basis for the 
denial of the Veteran's claim was in part that his claimed 
stressors had not been corroborated.  The RO's letter 
informing the Veteran of the rating decision indicates that a 
copy of the rating decision was provided.  In February 2003, 
this essential information was reiterated in a Statement of 
the Case.  

Following an April 2004 hearing conducted at the RO, the 
Veteran was provided a Supplemental Statement of the Case in 
February 2005, which explained the post-hearing findings, and 
a further Supplemental Statement of the Case in June 2006.  

Also of record and which must be considered by the Board 
presently is the Board's November 2006 decision which denied 
the claim at issue, and which fully explained the reasons for 
the denial of the claim, including the fact that the 
Veteran's alleged stressors had not been corroborated.  

In March 2009, the Appeals Management Center (AMC) advised 
the Veteran by letter that the U.S. Army and Joint Services 
Records Research Center had reported a "negative reply" as 
to the AMC's request for corroborating evidence.  The AMC 
then advised the Veteran that it had requested copies of any 
relevant records in the possession of the U.S. Crime Records 
Center, and the U.S. Army Criminal Investigation Division.  
The AMC also again advised the Veteran that he should send 
any further information or evidence as soon as possible to a 
designated address.  The Veteran did not respond to this 
advisement.    

In September 2009, the AMC issued a Supplemental Statement of 
the Case, which summarized the evidence of record, and again 
denied the claim.  

The Veteran also was informed in a June 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims were granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2008).  VA has obtained records 
of treatment reported by the Veteran, including VA medical 
center (VAMC) records as well as Social Security 
Administration (SSA) records.  

In August 2008, the Veteran was afforded a VA examination.  
However, because this claim is being denied on the basis that 
no corroborative evidence has been obtained to substantiate 
the stressors, a further VA examination would not avail the 
Veteran.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  Nor is 
the Board aware of any additional evidence that could assist 
the Veteran in substantiating his claim.  The Board concludes 
that all available evidence has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue decided on appeal.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).

Analysis of the Claim

The Veteran contends that he has PTSD that resulted from his 
active military service.  Having carefully considered the 
record, the Board finds that the evidence does not contain 
supporting evidence to indicate that the Veteran served in 
combat, or to otherwise verify the Veteran's alleged 
stressors.  Thus, the Veteran's claim for service connection 
for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41.

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The record shows diagnoses of PTSD, including periods 
of hospitalization at a VA hospital, dating back to February 
2000.  
Accordingly, the first criterion for service connection has 
been met.

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  In the 
present case, the Veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
Veteran's report of separation from the Armed Forces (Form DD 
214) reflects nothing that indicates service in combat.  
While the Veteran's military occupational specialty was that 
of indirect fire infantryman with the Army, his dates of 
service do not fall within a period of war and he is not the 
recipient of any combat-related awards or decorations.

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The Veteran 
related two stressors.  

First, the Veteran alleged that he witnessed the death of a 
soldier during a basic training exercise.  The Veteran 
reported he was in Company B, 4th Battalion 1st Infantry 
Training Brigade at Fort Benning, Georgia and later at the 
Combat Support Center, 1st Battalion (Airborne) 325th 
Infantry at Fort Bragg, North Carolina.  He reported in a 
statement first received in September 2000, that during a 
night fire, low crawling exercise during basic training, a 
soldier raised his head and was shot.  
In his substantive appeal, the Veteran claimed that a 
"serious incident report" was filed as a result of the 
incident involving the accidental shooting of a fellow 
soldier.  
The Veteran reported seeing this and indicated he continued 
to have nightmares.  

The Veteran's second stressor involved his main parachute 
allegedly failing to open during two practice jumps while in 
the 82nd Airborne Division.  In his substantive appeal, the 
Veteran alleged that as a paratrooper, such duty "implied 
that parachutes do not open at times."  

The Veteran presented testimony before a Decision Review 
Officer in April 2004.  During the RO hearing, the Veteran 
testified that he was performing the nighttime live fire 
training exercise and he came along the side of the body of a 
young man in his lane.  However, he then denied seeing the 
man being shot.  He reported seeing blood and indicated the 
fellow soldier was shot through the head.  The Veteran did 
not know the fellow trainee as he was assigned to a different 
unit.  The Veteran testified that he reported the incident at 
the end of the range.  The Veteran stated he reported the 
incident to his non-commissioned officer in charge (NCOIC).  
The Veteran did not know whether an investigation was 
conducted or what happened to the body.  

Concerning the parachute incidents, the Veteran described 
that on two occasions, during training jumps, his parachute 
did not deploy completely.  He reported that he was able to 
get his reserve parachute open.  The Veteran indicated he 
reported both instances to his NCOIC and the NCOIC wrote a 
report.  He related that he believed the parachutes were 
inspected and there was an investigation report on those 
instances.  The first incident occurred in February 1979 and 
second occurred in the summertime of  1979.  The Veteran 
testified that his parachute badge was revoked because he 
requested a transfer when he developed a fear of heights 
after these incidents.

Service medical and personnel records do not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded to the Veteran as to corroboration of 
the stressors.  The records do confirm the Veteran was in the 
training battalions specified.  The records also confirm that 
the Veteran's parachutist Badge was revoked in September 
1980.    

However, service personnel records are devoid of any 
notations or reports concerning a death during training or 
any parachute malfunction.  Specifically, the Veteran's DA 
Form 1307 (Individual Jump Record) is devoid of any mention 
of parachute deployment malfunctioning.   Additionally, his 
record of personnel assignments indicate that although he was 
not transferred until October 1980 to Korea, a military 
occupational skills qualifier "P," indicating parachutist, 
was terminated on September 23, 1980 as a "Deliberate 
Terminee" - i.e., the Veteran chose to withdraw from a 
parachutist assignment.  However, there is no reference to 
any reason for the Veteran's withdrawal.  

Notwithstanding, additional development attempting to 
independently corroborate the Veteran's claimed in-service 
stressors has been undertaken.  The RO/AMC contacted the 
United States Armed Services Center for Unit Records Research 
(CURR), the appropriate unit records depository and research 
agency at that time to attempt to verify the claimed 
incidents.  With regards to the Veteran's reported 
parachuting stressors, CURR indicated that it had coordinated 
its research with the United States Combat Readiness Center 
(CRC) and with regards to the period extending from June 1, 
1979 through June 30, 1979, there was no documentation of an 
incident in which the Veteran's main parachute failed to open 
while stationed at Fort Bragg, North Carolina.  Additionally, 
the United States Military Casualty reports were researched 
from June 1, 1979 through June 30, 1979, and there was  no 
documentation that the Veteran was injured when his main 
parachute failed to open while stationed at Fort Bragg, North 
Carolina.  

With respect to witnessing the death of a fellow servicemen 
during a basic training accident, CURR indicated that it had 
coordinated their research with the United States Combat 
Readiness Center (CRC) and for the period extending from 
February 1, 1979, through to May 31, 1979, the CRC did not 
document any incident in which an individual was shot and 
killed during basic training at Fort Benning, Georgia.  
Additionally, the United States Military Casualty reports 
were reviewed for that same period of time and it also did 
not document any incident regarding an individual being shot 
and killed during basic training at Fort Benning, Georgia.  
CURR, however, indicated that there may have been a criminal 
investigation report filed on the incident.  It referred the 
AMC to the United States Crime Records Center (USACIDC).

In attempt to corroborate the Veteran's reported stressor, 
the USACIDC was also queried. In April 2009, the USACIDC 
responded that there was no record that an individual was 
shot and killed during basic training at Fort Benning, 
Georgia in an accident on May 31, 1979. The USACUIDC was 
queried again in order to enlarge their scope of inquiry.   
In July 2009, USACIDC responded that there was no record that 
a soldier was shot and killed during the Veteran's period of 
basic training while he was stationed with Company B, 4th 
Battalion 1st Infantry Training Brigade at Fort Benning, 
Georgia.  Further, there was also no record that the 
Veteran's main parachute failed to open during two parachute 
jumps in February 1979 and in June 1979 while in the 82nd 
Airborne Division in Fort Bragg, North Carolina.  

The Veteran has submitted various medical opinions in support 
of his claim.  In August 2005, the Program Director of the 
Psychosocial Residential Rehabilitation Program (PRRTP) at 
the VA Medical Center in Miami, Florida submitted that the 
Veteran had PTSD, which began after a trauma that occurred 
during service.  Specifically, during service the Veteran's 
parachute had failed to open and the Veteran often relived 
the experience through intrusive thoughts and memories.  
Submissions from the same treatment provider dated in March 
2007 and December 2008 indicate that the Veteran had both 
PTSD and schizoaffective disorder.  In July 2009, a VA staff 
psychiatrist indicated that the Veteran had been diagnosed as 
having PTSD and schizoaffective disorder.  

In August 2009, the Veteran was afforded a VA examination.  
The Veteran was diagnosed as having PTSD and  schizoaffective 
disorder.  The examiner attributed the Veteran's intrusive 
thoughts and nightmares to the PTSD and the auditory 
hallucinations and periods of depression to the 
schizoaffective disorder.  The examiner also noted that both 
disorders can cause irritability, anxiety, insomnia, 
referential thinking and poor concentration.  The examiner 
was asked to opine whether the Veteran's diagnosis of PTSD 
was a result of a verified experienced in service and a 
corroborated stressful event in service.  The examiner, 
however, noted that there was no verified or corroborated 
documentation in the record; therefore, it was not possible 
to provide an opinion as to whether the diagnosis of PTSD was 
related to service or not without resorting to speculation.  

Credible evidence that the claimed in-service stressors 
actually occurred is still required, and credible supporting 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); 38 C.F.R. § 3.304(f) (2009).  In order to establish 
service connection for a Veteran who had no combat 
experience, as here, there must be independent evidence of 
record to corroborate the Veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89.  The Veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

There is no credible evidence that the claimed stressors 
occurred.  All attempts to corroborate the Veteran's reported 
stressors have failed.  Moreover, the August 2009 VA examiner 
who reviewed the Veteran's service treatment records and 
examined the Veteran concluded that he could not relate the 
Veteran's PTSD to an in-service event without resorting to 
speculation because there was no evidence of a corroborated 
stressor.

Because there is insufficient evidence of service stressors 
that can be verified and no diagnosis of PTSD due to a 
specific service stressor, all of the elements needed to 
support a diagnosis of PTSD have not been shown in this case.  
Service connection for PTSD must therefore be denied.

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


